Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 5, the search did not find or make obvious the apparatus of claim 4, wherein the door unit includes:
a door motor disposed in the inner case; and
a rotating piece which is fastened to a shaft of the door motor and rotated such that a free end thereof is moved between the opening of the cap and the outer hole of the outer case and which selectively closes the opening of the cap.
Concerning claim 6, the search did not find or make obvious the apparatus of claim 1, wherein the lifting unit includes:
a lifting motor fixed to the inner case;
a pinion gear which is disposed on a shaft of the lifting motor and rotates; and
a shaft in which a rack gear engaged with the pinion gear is formed on an outer circumferential surface thereof and which is disposed to be movable in the through-hole.
	Claims 7-15 are dependent upon claim 6. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (WO 2019216485 A1), (see attached machine translation).
Regarding claim 1, Ju discloses an apparatus for treating a surface of a medical metal (figs. 3 and 7; 10 and/or 51) (machine translation, at [3]), the apparatus comprising:
a lamp unit (20/22) in which a through-hole is formed and which irradiates the through-hole with ultraviolet rays;
a lifting unit (40 and/or the “un-labelled shaft” between 40 and 50 which extends between 40 and 50) on which a container (10 and/or 50) accommodating a medical metal (in 10 and/or 51) is detachably (abstract note the dental implant must be detachable/removable to be implanted) disposed and which is disposed to be movable in the through-hole (40 and/or 50 have to be inserted/removed relative to 22, and thus moved somehow); and
a case unit (30) which accommodates the lamp unit and the lifting unit and includes an outer case (30) in which an outer hole corresponding to the through-hole is formed and an inner case (50) which is disposed inside the outer case (30) and in which 
(fig. 2-3; UV lamp 22, through hole containing 10, 10 contains medical implant);


Regarding claim 2, Ju discloses wherein the lamp unit includes:
an excimer lamp (22) (machine translation, at [10]) in which the through-hole is formed along a central axis line thereof; and
a cap (40) in which an opening is formed at a position corresponding to the through-hole and which is disposed on one side surface (bottom side of 20/22) of the excimer lamp (20/22). 
Regarding claim 3, Ju discloses wherein at least one heat dissipation hole (41 in 40, convection/radiant heat leaves through hole 41 in 40) for dissipating heat from the excimer lamp is formed in the cap (40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ju et al. (WO 2019216485 A1), (see attached machine translation) in view of Shatalov et al. (US 20170368215 A1).
Regarding claim 4, Ju discloses 
     	But Ju fails to disclose  which is disposed in the inner case.

(fig. 14,) 
(fig. 10, 8054, 8056).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Ju, with a container for an item/object to be UV sterilized and that the container has a door/lid, as taught by Shatalov, to use as a substitution of one known container type (i.e. door/lidless)  for another (i.e. with a door/lid/covering) to obtain predictable item storage and irradiance results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.